817 F.2d 104
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Henry Roosevelt JACKSON, Petitioner-Appellant,v.Arthur TATE, Jr., Respondent-Appellee.
No. 86-3908.
United States Court of Appeals, Sixth Circuit.
April 29, 1987.

1
Before KRUPANSKY and GUY, Circuit Judges, and GILMORE, District Judge.*

ORDER

2
This matter is before the Court for consideration of appellant's motion for appointment of counsel on appeal from the district court's denial of his petition for a writ of habeas corpus (28 U.S.C. Sec. 2254).


3
For the reasons stated by the district court in the memorandum opinion and order of September 2, 1986, the judgment is affirmed.  The motion for appointment of counsel is denied.  Rule 9(b), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation